June 06, 2008


Mr. H. Dixon Montague
Vinson & Elkins, LLP
1001 Fannin Street, Suite 2500
Houston, TX 77002-6760
Ms. Danica Lynn Milios
Office Of The Attorney General
P. O. Box 12548 (MC 059)
Austin, TX 78711-2548

RE:   Case Number:  05-0661
      Court of Appeals Number:  14-03-00392-CV
      Trial Court Number:  712,808

Style:      FKM PARTNERSHIP, LTD., A TEXAS LIMITED PARTNERSHIP
      v.
      BOARD OF REGENTS OF THE UNIVERSITY OF HOUSTON SYSTEM

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Ed Wells     |
|   |Ms. Beverly      |
|   |Kaufman          |
|   |Mr. Ken Wright   |